APOLLO SOLAR ENERGY, INC. No. 485 Tengfei Third Shuangliu Southwest Airport Economic Development Zone Shuangliu, Chengdu People’s Republic of China 610207 August 13, 2012 VIA EDGAR Tia L. Jenkins Securities and Exchange Commission Division of Corporation Finance treet, N.E., Washington, DC 20549 Re: Apollo Solar Energy, Inc. Form 10-K for the Fiscal Year Ended December 31, 2011 Filed May 16, 2012 Response dated July 20, 2012 File No. 000-12122 Dear Ms. Jenkins: I have received your letter dated July 31, 2012.We are preparing a response, but we will require some additional time.We expect to file a complete response to the Staff’s comments on or before August 20, 2012. Sincerely, /s/ Hua Hui Hua Hui Chief Financial Officer
